       Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 1 of 8




 1 Cyrus M. Sanai, SB#150387
   SANAIS
 2 9440 Santa Monica Boulevard, Suite 301
   Beverly Hills, California, 90210
 3 Telephone: (310) 717-9840
   cyrus@sanaislaw.com
 4
 5
 6
 7
 8     UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                              CALIFORNIA
 9
10   CYRUS SANAI, an individual,                 )    Case No. 19-CV-08162-YGR
                                                 )
11                     Plaintiff,                )    MOTION FOR LEAVE TO
           vs.                                   )    CONDUCT DISCOVERY
12                                               )
     ALEX KOZINSKI, in his personal              )    Complaint Filed: December 17, 2019
13   capacity; CATHY CATTERSON, in her           )
     personal capacity; THE JUDICIAL             )
14   COUNCIL OF THE NINTH CIRCUIT,               )
     an administrative agency of the United      )
15   States; MOLLY DWYER, in her                 )
     official capacity; SIDNEY THOMAS,           )
16   in his official and personal capacities;    )
     PROCTOR HUG JR., in his personal            )
17   capacity; M. MARGARET                       )
     MCKEOWN, in her personal capacity;          )
18   RONALD M. GOULD, in his personal            )
     capacity; JOHNNIE B. RAWLINSON,             )
19   in her personal capacity; AUDREY B.         )
     COLLINS, in her personal capacity;          )
20   IRMA E. GONZALEZ, in her personal           )
     capacity; ROGER L. HUNT, in his             )
21   personal capacity; TERRY J. HATTER          )
     JR., in his personal capacity; ROBERT       )
22   H. WHALEY, in his personal capacity;        )
     THE JUDICIAL COUNCIL OF                     )
23   CALIFORNIA, an administrative               )
     agency of the State of California; and      )
24   DOES 1-10, individuals and entities         )
     whose identities and capacities are         )
25   unknown;

26   Defendants.

27
28
                                                -1-
                                    MOTION FOR LEAVE
        Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 2 of 8




 1
     TO ALL THE CLERK OF THE COURT
 2
            Plaintiff Cyrus Sanai hereby moves this Court for post-judgment discovery pursuant to
 3
     Fed. R. Civ. Proc. 26(d)(1) as follows:
 4
                  I.   To conduct a deposition pursuant to Rules 27, 30 and/or 31 of the Hon. Yvonne
 5
                       Rogers regarding the following matters:
 6
                       A. Her personal relationships with any of the Defendants;
 7
                       B. All circumstances in which she has worked with or alongside any Defendant;
 8                     C. All communications she has received about her potential appointment to the
 9                        Ninth Circuit Court of Appeals;
10                     D. All communications she has made about her potential appointment to the Ninth
11                        Circuit Court of Appeals;
12                     E. All third-party statements she is aware of regarding her chances to be appointed
13                        to the Ninth Circuit Court of Appeals.
14                     F. The facts described in the Request for Judicial Notice, Docket No. 78
15          II.        To conduct a deposition pursuant to Rules 27, 30 and/or 31 of the Hon. Sidney
16                     Thomas, M. Margaret McKeown, Ronald Gould, and Johnnie B. Rawlinson
17                     regarding the following matters:
18                     A. His or her personal relationship with the Hon. Yvonne Rogers;
19                     B. All circumstances in which he or she worked alongside with the Hon. Yvonne
20                        Rogers;
21                     C. All communications he or her has received about the potential appointment of
22                        the Hon. Yvonne Rogers to the Ninth Circuit Court of Appeals;
23                     D. All communications he or she has made about the potential appointment of the
24                        Hon. Yvonne Rogers to the Ninth Circuit Court of Appeals;
25                     E. All communications he or she has made to any member of the administration of
26                        President Joseph Biden regarding the appointment of a circuit judge to the
27                        Ninth Circuit to take the place of the Hon. Judge Berzon;
28
                                                          -2-
                                             MOTION FOR LEAVE
        Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 3 of 8




 1
                    F. All communications he or she has received from any member of the
 2
                        administration of President Joseph Biden regarding the appointment of a circuit
 3
                        judge to the Ninth Circuit to take the place of the Hon. Judge Berzon;
 4
                    G. All communications he or she is aware of regarding the appointment of a circuit
 5
                        judge to the Ninth Circuit to take the place of the Hon. Judge Berzon that are
 6
                        not public.
 7
               III. To conduct a deposition pursuant to Rules 27, 30 and/or 31 of the Hon. James
 8                  Donato regarding the following matters:
 9                  A. His personal relationships with any of the Defendants, in particular the late
10                      Judge Hug;
11                  B. All circumstances in which he has worked with or alongside any Defendant;
12                  C. All communications he has received about any district court judge’s potential
13                      appointment to the Ninth Circuit Court of Appeals by the Biden
14                      Administration;
15                  D. All communications he has made about any any district court judge’s potential
16                      appointment to the Ninth Circuit Court of Appeals;
17                  E. All third-party statements he is aware of regarding the chances of any judge of
18                      the Northern District of California to be appointed to the Ninth Circuit Court of
19                      Appeals;
20                  F. Any communications Judge Donato made or received from Circuit Judge Hug
21                      regarding the facts alleged in this lawsuit.
22          The grounds for this motion are that neither Judge Rogers nor Judge Donato has made
23   timely disclosures of information a reasonable litigant would find relevant to the issue of
24   disqualification, and Judge Rogers’ financial interest in potential appointment to the Ninth Circuit
25   Court of Appeals is a very relevant issue in the pending motion for disqualification.
26
                                      By: _____/s/ Cyrus Sanai__________________________
27                                               CYRUS SANAI
                                                  Plaintiff
28
                                                       -3-
                                            MOTION FOR LEAVE
          Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 4 of 8




 1
                          MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.         INTRODUCTION
 3
          This is a lawsuit against various present and retired judges, one of whom died shortly before
 4
     the filing of the complaint. Four of the Defendants currently serve on the Ninth Circuit Court of
 5
     Appeals. Judge Rogers served on at least one panel of that Court with Defendant Judge Gould.
 6
     See Gordon v. County of Orange, 888 F.3d 1118 (9th Cir. 2018).
 7
          Plaintiff previously filed a motion requesting Judge Rogers to disclose any matters that might
 8
     be considered relevant by a litigant regarding conflicts of interest, citing a plethora of cases, as
 9
     follows:
10                    Plaintiff is not moving that Judge Rogers recuse. Instead, he is requesting
             that Judge Rogers disclose any of the fully disclose all of her relationships with
11           the defendants; any Circuit Judge who had an office in Pasadena; Circuit Judge
12           Ikuta and former Circuit Judge Reinhardt; any judge who served on the Judicial
             Council of the Ninth Circuit from 1998 to date; and any other information a
13           litigant would be interested in knowing for purposes of either moving for
             disqualification or moving to have a judge from outside the Ninth Circuit
14           appointed.
                  This request raises two issues. First, must the federal judge disclose the
15           material facts concerning any relationships with Defendants, witnesses and other
16           concerned parties? Second, even if there is no requirement, should Judge Rogers
             do it in this case?
17
                The Sixth and Eleventh Circuit have answered this question in the affirmative.
18                 We believe instead that litigants (and, of course, their attorneys)
                   should assume the impartiality of the presiding judge, rather than
19
                   pore through the judge’s private affairs and financial matters.
20                 Further, judges have an ethical duty to “disclose on the record
                   information which the judge believes the parties or their lawyers
21                 might consider relevant to the question of disqualification.” Porter
                   v. Singletary, 49 F.3d 1483, 1489 (11th Cir. 1995). . . . [The judge]
22                 possibly did not consider the matter sufficiently relevant to merit
                   disclosure, but his non-disclosure did not vest in [the parties] a
23
                   duty to investigate him.
24           Am. Textile Mfrs. Inst., Inc. v. Limited, Inc., 190 F.3d 729, 741 (6th Cir. 1999).

25
                    The Seventh Circuit has agreed that the obligation to uncover conflicts and
26          disclose them is on the jurist. Ceats, Inc. v. Continental Airlines, Inc., 755 F. 3d
            1356 (Fed. Cir. 2014) (magistrate judge has duty to disclose relationship with law
27          firm under obligations analogous to 28 U.S. §455). This includes an obligation to
28          disclose matters in the public record:
                                                        -4-
                            MEMORANDUM OF POINTS AND AUTHORITIES
     Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 5 of 8




 1                    The Archdiocese argues "if the basis for recusal is a matter
             of public record, as in this case, then the failure to seek recusal in a
 2           timely manner is inexcusable." But there is no such requirement—
             a party does not have an obligation to discover any potentially
 3
             disqualifying information that is in the public record. The onus is
 4           on the judge to ensure any potentially disqualifying information is
             brought to the attention of the litigants. 28 U.S.C. § 455(c) ("A
 5           judge should inform himself about his personal and fiduciary
             financial interests."); see also Liljeberg v. Health Servs.
 6           Acquisition Corp., 486 U.S. 847, 873 n. 9, 108 S.Ct. 2194, 100
 7           L.Ed.2d 855 (1988) ("[N]otwithstanding the size and complexity
             of the litigation, judges remain under a duty to stay informed of
 8           any personal or fiduciary financial interest they may have in cases
             over which they preside."). It would be unreasonable, unrealistic
 9           and detrimental to our judicial system to expect litigants to
             investigate every potentially disqualifying piece of information
10           about every judge before whom they appear. "[L]itigants (and, of
11           course, their attorneys) should assume the impartiality of the
             presiding judge, rather than pore through the judge's private affairs
12           and financial matters.... `Both litigants and counsel should be able
             to rely upon judges to comply with their own Canons of Ethics.'"
13           Am. Textile Mfrs. Inst., Inc. v. Limited, Inc., 190 F.3d 729, 742 (6th
             Cir.1999) (quoting Porter v. Singletary, 49 F.3d 1483, 1489 (11th
14           Cir. 1995)).
15                    A judge should stay up to date on her financial and other
             interests so she can make informed decisions and avoid either the
16           appearance of impropriety (28 U.S.C. § 455(a)) or actual bias (28
             U.S.C. § 455(b)). The informed judge may then recuse herself on
17           her own motion, if necessary. See Hampton v. Chicago, 643 F.2d
             478, 480 n. 7 (7th Cir.1981) (per curiam) (noting district court
18
             "may disqualify himself on his own motion since, for example, he
19           is probably best informed about his minor children's financial
             interests"). The informed judge can also disclose any concerns he
20           might have so that the parties can proceed with full knowledge. 28
             U.S.C. § 455(e) (noting "waiver may be accepted [under § 455(a)]
21           provided it is preceded by a full disclosure on the record of the
             basis for disqualification"). Had that been done here, any purported
22
             timing issues or concerns that the Committee had questionable
23           motives in filing the motion would have resolved themselves
             earlier in the proceedings.
24                    Under 28 U.S.C. § 455(a), a judge "shall disqualify himself
             in any proceeding in which his impartiality might reasonably be
25           questioned." Whether a judge's impartiality might be reasonably
             questioned is an objective determination. In re Hatcher, 150 F.3d
26
             631, 637 (7th Cir.1998). The question is whether a reasonable
27           person could perceive "a significant risk that the judge will resolve
             the case on a basis other than the merits." Id. (quoting Hook v.
28           McDade, 89 F.3d 350, 354 (7th Cir.1996)).
                                                -5-
                    MEMORANDUM OF POINTS AND AUTHORITIES
        Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 6 of 8




 1          Listecki v. Official Comm. of Unsecured Creditors, 780 F.3d 731, 750-1 (7th Cir.
            2015).
 2          ….
                    There is quite simply no principled argument that disclosure is not
 3
            required, for the reasons articulated in Listecki and Am. Textile Mfrs. Inst., Inc.,
 4          supra. But disclosure is necessary for a second reason. Part of the underlying
            justification for the requests for relief in the Complaint are that Judge Kozinski’s
 5          current occupation, as a lawyer practicing before the Ninth Circuit Court of
            Appeals, is a threat to judicial integrity and due process. Kozinski can effectively
 6          operate with impunity, as he is permanently protected by the Judicial Council
 7          which actively enabled his sexual misconduct for decades. Even if there were a
            change of heart by some members, Kozinski’s ability to expose his enablers at
 8          any time forces them to continue to defend him and to overlook any misconduct
            he may commit as a lawyer, such as seeking secret ex parte relief from his former
 9          colleagues on behalf of clients. This risk is exacerbated by the fact that the Ninth
            Circuit refuses to recognize a duty of disclosure by federal judges of relationships
10          with attorneys, lawyers and witnesses. Accordingly, one of the requested items of
11          injunctive relief is an order requiring the Judicial Council to promulgate effective
            rules and procedures to ensure this is done in the future. See Complaint, Docket
12          #1, at 36, ¶85.
     Application for Disclosure by Judge of Relevant Information, etc., Docket No. 8, at 7:5-10:16.
13
14      The application expressly cited Listecki v. Official Comm. of Unsecured Creditors, 780 F.3d

15   731(7th Cir. 2015) and Am. Textile Mfrs. Inst., Inc. v. Limited, Inc., 190 F.3d 729, 741 (6th Cir.

16   1999) to support the contention that 28 U.S.C. §455 requires disclosure, and the quotations from

17   those cases cite three other supporting decisions, in particular Porter v. Singletary, 49 F.3d 1483,

18   1489 (11th Cir. 1995), where the Eleventh Circuit held that judges have an ethical duty to

19   “disclose on the record information which the judge believes the parties or their lawyers might

20   consider relevant to the question of disqualification.” Porter v. Singletary, 49 F.3d 1483, 1489

21   (11th Cir. 1995).

22      Judge Rogers denied the motion stating that:

23          The Court perceives no reason for disqualification nor does the Court have any
            relevant information to share or to disclose pursuant to section 455.1 To the extent
24
            plaintiff requires more information, the request is DENIED.
25          _______________
            ….The Court is aware of no authority requiring disclosures to prove a negative,
26          that is, where no basis for disqualification exists.
            Order of March 20, 2020 Docket No. 27 at 2:1-3 and fn. 1.
27
28          Subsequently, Judge Rogers referred a motion for recusal and request for judicial
                                                       -6-
                           MEMORANDUM OF POINTS AND AUTHORITIES
           Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 7 of 8




 1
     notice filed by Plaintiff, Docket Nos. 77-78, to be heard by another judge, Docket No. 79.
 2
     According to a published decision authored by Judge Donato, transfer to another judge is
 3
     permitted. See Nat. Abortion Fed. v. Center for Medical Progress, 257 F.Supp.3d 1084,
 4
     1088 (CAND 2017). In a rather bizarre coincidence, Judge Donato was again assigned a
 5
     disqualification motion that he was not required to hear.
 6
              The motion requested recusal based on Judge Rogers actions in the case, her statement
 7
     pre-judging post-judgment motions that have yet to be filed, her judicial plagiarism of manifestly
 8   FALSE factual assertions made by the Defendants, and her financial interest in obtaining an
 9   appointment to the Ninth Circuit Court of Appeals.
10            After the motion was referred to Judge Donato, Plaintiff filed a second motion for
11   disclosure. Judge Rogers filed an order stating that just as there was nothing to disclose on March
12   20, 2020, there continued to be nothing to disclose. See Order, Docket No. 81.
13
14   II.      THE REPEATED FAILURES OF DISCLOSURE MERIT DISCOVERY

15            Judge Rogers claimed in her most recent order that there was, and continues to be, nothing

16   that she should have disclosed. See Docket No. 81. That’s simply not true. Under the authority

17   repeatedly cited to her, Judge Rogers was clearly required to notify Plaintiff that, inter alia, she

18   had been publicly identified as being a candidate for promotion by the Biden Administration to

19   the Ninth Circuit, and further required to notify Plaintiff when Circuit Judge Berzon announced

20   that she was taking senior status. It is beyond peradventure that these facts raise a colorable

21   question of disqualification. Judge Rogers’ failure to provide clearly required disclosure merits

22   discovery against her.

23            As for Judge Donato, he has failed to respond to the ex parte motion for discovery.

24   Plaintiff has learned that he was a judicial clerk to Defendant Hug; and even though Judge Hug is

25   dead, the interest in protecting his reputation raises questions about his impartiality that require

26   disclosure of how close they were prior to his death. It is also possible that Judge Hug may have

27   spoken to Judge Donato about the facts alleged in this lawsuit, raising a separate ground for
     disqualification.
28
                                                       -7-
                            MEMORANDUM OF POINTS AND AUTHORITIES
           Case 4:19-cv-08162-YGR Document 84 Filed 05/04/21 Page 8 of 8




 1
              As for the Defendants, the requested disclosure will provide relevant facts about the role
 2
     Ninth Circuit judges could play in pushing or blacklisting Judge Rogers’ candidacy to the Ninth
 3
     Circuit. It is certainly in the public interest to have such facts publicly disclosed.
 4
     III.     THE DEPOSITION PROCEDURES
 5
              Plaintiff is fully vaccinated against COVID-19, and he operation last month to correct his
 6
     vision was a success, though he is still healing. Accordingly, Plaintiff could conduct in person
 7
     depositions or depositions via Zoom.
 8
              However, Plaintiff is also willing to stipulate to an altered form of depositions via written
 9
     questions that would proceed in two phases. First, Plaintiff would submit written questions that
10
     would be returned to him; then, if necessary Plaintiff would conduct a zoom or in person
11
     deposition that would require affirmation of the answers, followed by any follow-up questions. If
12
     any written documents are identified, a subpoena duces tecum could be issued.
13
              To be clear, Plaintiff has no strong interest in conducting the deposition if the information
14
     were obtainable by the method contemplated by case law interpreting §455: robust, prompt, and
15
     forthright disclosure. But neither Judge Rogers nor Judge Donato are doing so.
16
              Leave of court is required under Fed. R. Civ. Proc. §26. This motion is the subject of a
17
     pending administrative motion to shorten time. See Docket No. 82.
18
     IV.      CONCLUSION
19
              Case law imposes upon federal judges the obligation to make disclosures about facts that a
20
     reasonable person may believe are relevant to the issue of judicial disqualification. Judge Rogers
21
     has averred that there is nothing to disclose, when that is manifestly false. Judge Donato failed to
22
     disclose that he was a clerk for a defendant, and has not responded to a pending request. The
23
     requested discovery is therefore the only means for protecting Plaintiff’s statutory and
24
     constitutional due process interests.
25
     Dated: May 4, 2021
26
     By: _______/s/ Cyrus Sanai _________________________________________
27             CYRUS SANAI
                  Plaintiff
28
                                                        -8-
                            MEMORANDUM OF POINTS AND AUTHORITIES
